UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4760
JUSTIN MICHAEL SWITZER,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
            Albert V. Bryan, Jr., Senior District Judge.
                           (CR-00-188)

                      Submitted: March 16, 2001

                      Decided: March 29, 2001

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John C. Kiyonaga, KIYONAGA & KIYONAGA, Alexandria, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, Karin
F. Richards, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SWITZER
                             OPINION

PER CURIAM:

   Justin Switzer appeals the district court’s denial of his motion to
suppress evidence found and statements made in connection with a
border search at the Washington Dulles International Airport. We
affirm.

   The United Customs Service identified Switzer for questioning
based on several factors indicative of drug smuggling. Customs
inspectors questioned Switzer and his traveling companion, Jessamyn
Goshorn, once they disembarked from their flight. Based upon the
nervous demeanor of Switzer and Goshorn and other factors that
aroused their suspicion, customs inspectors conducted a secondary
inspection, which included further questioning of the two and search-
ing their bags. During this time, Switzer and Goshorn were nervous,
and agents discovered drug paraphernalia in Goshorn’s luggage.
Thereafter, a pat-down search of Switzer revealed controlled sub-
stances concealed in a fanny pack under his shirt.

   Switzer was arrested and indicted on two counts of importation of
controlled substances (MDMA and hashish) in violation of 21
U.S.C.A. §§ 952, 960 (West 1999 & Supp. 2000) and two counts of
possession of controlled substances (MDMA and hashish) with the
intent to distribute, in violation of 21 U.S.C.A. § 841 (West 1999 &
Supp. 2000). Switzer filed a motion to suppress the evidence seized
and his statements made after the search, claiming Fourth Amend-
ment violations. The district court denied the motion.

   Switzer pled guilty to one count of importing MDMA, while
reserving the right to appeal the denial of his motion to suppress. The
Government dismissed the remaining three counts. The district court
sentenced Switzer to a term of imprisonment of fifteen months, three
years supervised release, and a special assessment of $100.* Switzer
timely appealed.

   *The concerns raised in Apprendi v. New Jersey, 530 U.S. 466 (2000),
are not implicated because the sentence imposed does not exceed the
statutory maximum.
                       UNITED STATES v. SWITZER                         3
   Routine border searches may be conducted without a warrant or a
showing of reasonable suspicion or probable cause. United States v.
Montoya de Hernandez, 473 U.S. 531, 538 (1985). We find that the
pat-down search of Switzer was routine. See United States v. Car-
reon, 872 F.2d 1436, 1442 (10th Cir. 1989); United States v. Char-
leus, 871 F.2d 265, 267-68 (2d Cir. 1989); United States v. Braks, 842
F.2d 509, 511-13 (1st Cir. 1988). We further find that even if some
suspicion was necessary to justify the stop and subsequent pat-down
of Switzer, the district court did not err in finding that the requirement
was met. Thus, we affirm the district court’s denial of Switzer’s
motion to suppress and his subsequent conviction pursuant to his
guilty plea. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                             AFFIRMED